This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                           No. A-1-CA-36707

 5 TONY ROMERO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 T. Glenn Ellington, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 J.K. Theodosia Johnson, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant Tony Romero appeals from the district court’s judgment and

19 sentence ordering Defendant to pay $4,666.01 in restitution. This Court issued a
 1 calendar notice proposing to affirm the district court’s decision. Defendant has

 2 responded by filing a memorandum in opposition, which we have duly considered.

 3 Remaining unpersuaded, we affirm.

 4   {2}   In his memorandum in opposition, Defendant maintains that the restitution

 5 amount set by the district court was improper because restitution requires “a direct

 6 causal relationship between the criminal activities of a defendant and the damages

 7 which the victim suffers.” [MIO 4 (quoting State v. Madril, 1987-NMCA-010, ¶ 6,

 8 105 N.M. 396, 733 P.2d 365)] Thus, Defendant continues to argue that his conviction

 9 for attempted embezzlement cannot give rise to the $1,750.00 down payment for the

10 work paid to Defendant; the $801.61 for paint and materials provided by victim to

11 Defendant; the $670.40 victim spent to reacquire and fix the vehicle; and the

12 $1,244.00 victim paid in car insurance while not having possession of the vehicle.

13 [MIO 6] We disagree.

14   {3}   As this Court pointed out in its calendar notice, a victim is entitled to “all

15 damages which a victim could recover against the defendant in a civil action arising

16 out of the same facts or event”; although it is required that there be a “direct, causal

17 relationship between the criminal activities of a defendant and the damages which the

18 victim suffers.” NMSA 1978, § 31-17-1(A)(2) (2005); Madril, 1987-NMCA-010, ¶ 6.

19 Further, as we pointed out in this Court’s calendar notice, our case law adopts a fairly



                                              2
1 broad interpretation of this standard. See State v. Ellis, 1995-NMCA-124, ¶ 3, 120

2 N.M. 709, 905 P.2d 747 (allowing for $7,640.22 in restitution based on a theft of

3 $211.00). We therefore find Defendant’s argument for a much more narrow

4 interpretation of the restitution statute unavailing.

5   {4}   Accordingly, for the reasons stated above and in this Court’s notice of proposed

6 disposition, we affirm.

7   {5}   IT IS SO ORDERED.


8
9                                          M. MONICA ZAMORA, Judge

10 WE CONCUR:


11
12 STEPHEN G. FRENCH, Judge


13
14 HENRY M. BOHNHOFF, Judge




                                              3